Case 1:21-cv-00928-WJM-STV Document 1 Filed 03/31/21 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


   UNLEASHED ENTERTAINMENT, LLC
                                                                    Case No. 1:21-cv-928
                  Plaintiff,

           v.
                                                                    JURY TRIAL DEMANDED
   CBD GLOBAL SCIENCES,

                  Defendant.




                  COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF


                                          INTRODUCTION

          Plaintiff UNLEASHED ENTERTAINMENT, LLC brings this civil action against

  Defendant CBD GLOBAL SCIENCES, alleging that Defendant conspired with former reality TV

  star Duane “Dog the Bounty Hunter” Chapman to engage in a campaign of fraud on the general

  public in making radical health claims that are unsubstantiated and illegal in order to sell CBD

  drinks and in conversion of property belonging to the Plaintiff. Duane Chapman is subject to

  arbitration and thus not a Defendant in this action. Plaintiff seeks an order requiring Defendant to

  disgorge its profits and enjoining the Defendant from further use of property belonging to the

  Plaintiff.

                                           JURISDICTION

          1.     Plaintiff brings this lawsuit pursuant to Section 1332(a)(1), which states: “The

  district courts shall have original jurisdiction of all civil actions where the matter in controversy




                                                                                            1|Page
Case 1:21-cv-00928-WJM-STV Document 1 Filed 03/31/21 USDC Colorado Page 2 of 7




  exceeds the sum or value of $75,000, exclusive of interest and costs, and is between citizens of

  different States.”

         2.      Unleashed Entertainment, LLC is a Limited Liability Corporation organized under

  the laws of the State of Wyoming.

         3.      Unleashed Entertainment LLC has a principal office in Virginia and Georgia.

         4.      Defendant CBD Global Sciences is organized under the laws of the State of

  Colorado.

         5.      CBD Global Sciences has a principal office in Colorado.

         6.      Defendant resides in this district, and the actions giving rise to this Complaint

  occurred in Colorado, making jurisdiction in this Court appropriate.

                                               PARTIES

         7.      Plaintiff Unleashed Entertainment, LLC is a provider of streaming entertainment

  services online. Unleashed is in the business of procuring entertainment to offer subscribers to

  their streaming media platform.

         8.      Defendant CDB Global Sciences is a company that grows, markets, and sells

  marijuana products under many different names. Defendant entered a contract with an unnamed

  third party, Duane Chapman, who is subject to arbitration, to market these marijuana products

  using Plaintiff’s property.

         9.      Duane Chapman is a former reality TV celebrity whose company granted Plaintiff

  an exclusive license to all usage of the “Dog Unleashed” brand. Chapman later conspired with

  CBD Global Sciences to convert the property of the Plaintiff in order to raise ill-gotten profits.

  Upon information and belief, this amount exceeds $100,000. Chapman is subject to a separate

  arbitration action pursuant to his contract with Plaintiff.



                                                                                         2|Page
Case 1:21-cv-00928-WJM-STV Document 1 Filed 03/31/21 USDC Colorado Page 3 of 7




          10.      Plaintiff is currently undergoing the arbitration proceedings and seeks that this

  injunction to be in place until resolution of that arbitration.

                                      STATEMENT OF FACTS

          11.      On September 5, 2020, non-parties Duane Chapman and Francie Frane entered an

  agreement with Unleashed Entertainment to produce a show called “Dog Unleashed.”

          12.      “Dog Unleashed” in its name and its concept was a creation of Unleashed

  Entertainment.

          13.      The agreement between Plaintiffs and non-parties Chapman and Frane conveys an

  exclusive right and interest in the use of the name “Dog Unleashed,” to include all marketing for

  the show, to Unleashed Entertainment.

          14.      Non-parties Chapman and Frane began to live a lifestyle far outside their means,

  spending large sums of money on personal luxuries such as first class flights, luxury hotels,

  marijuana, and large untraceable cash advances to themselves.

          15.      Unleashed Entertainment became concerned about production and assigned an

  investigator to explore whether the company was the victim of fraud. During that investigation

  Unleashed Entertainment became aware of the relationship between the Defendant and non-parties

  Chapman and Frane, who had entered into a contract on or about December 15, 2020 that converts

  Plaintiff property for the Defendant and non-parties’ ill-gotten gain.

          16.      Plaintiff informed non-parties Chapman and Frane that the arrangement was

  inappropriate, and the use of the name must end immediately.

          17.      Talks between Plaintiff and non-parties Chapman and Frane broke down as

  allegations surfaced of illegal activity on set and the use of racial and homophobic epithets.




                                                                                           3|Page
Case 1:21-cv-00928-WJM-STV Document 1 Filed 03/31/21 USDC Colorado Page 4 of 7




         18.     On January 30, 2021, Unleashed delivered a formal letter to non-parties Chapman

  and Frane suspending all work on the show “Dog Unleashed.” Defendant continued to market their

  products with material from the show “Dog Unleashed” after knowing the program was suspended.

         19.     On March 20, 2021, Unleashed Entertainment notified CBD Global Sciences that

  they must cease and desist any marketing or sales related to “Dog Unleashed CBD.” Service on

  the Defendant proved elusive and email contact to the company has been ignored.

         20.     On March 24, 2021, just four days after being noticed that their ongoing conduct

  was illegal, Defendant and non-party Chapman launched a website that purports to sell some

  “interest” in some “securities” governed by the laws of a foreign country. The website includes a

  description of the “product,” promising buyers a 10% “royalty” paid off of other purchases of the

  “product” by other consumers. This is a classic ponzi scheme, and the people who suffer will be

  non-party Chapman’s trusting fans. Meanwhile, Defendant, not content to simply convert

  Unleashed’s property to sell CBD, went further and conspired with non-party Chapman to produce

  what appears to be a ponzi scheme. On the right side of the site, you see an advertisement for the

  show “Dog Unleashed,” which has not only been suspended but has in fact been cancelled

  permanently.

                                      CAUSES OF ACTION

                                             COUNT I
                                             Conversion

         21.     Plaintiff hereby incorporates into Count I the facts contained in paragraphs 1-20,

  and all other facts this Court deems necessary.

         22.     The license agreement, which was sent to Defendants on 03/14/2021,

  unquestionably grants Plaintiff exclusive rights to use the name “Dog Unleashed,” and marketing

  content for the show in question. Defendant has exercised dominion and control over Plaintiff’s

                                                                                         4|Page
Case 1:21-cv-00928-WJM-STV Document 1 Filed 03/31/21 USDC Colorado Page 5 of 7




  property, and has continued to do so after the Plaintiff notified Defendant of the illegal conduct

  and after the Plaintiff permanently cancelled production of the show, which Defendant continues

  to advertise on their websites. Plaintiff has made demands to Defendant, and Defendant has

  doubled down on its illegal conduct by conspiring with non-party Chapman to develop a ponzi

  scheme using the show’s name. This has damaged Plaintiff and these damages increase every day

  that Defendants are permitted to use the property of the Plaintiff to promote the Defendant’s CBD

  products and investment schemes.

                                              COUNT II
                                 Civil Theft under C.R.S. § 18-4-401

         23.     Plaintiff hereby incorporates into Count II the facts contained in paragraphs 1-20,

  and any other facts this Court deems necessary.

         24.      A claim of civil theft under Colorado law occurs when a person knowingly obtains

  or exercises control over anything of value of another without authorization, or by threat or

  deception, and: (a) intends to deprive the other person permanently of the use or benefit of the

  thing of value; or (b) knowingly uses, conceals, or abandons the thing of value in such manner as

  to deprive the other person permanently of its use or benefit; or (c) uses, conceals, or abandons the

  thing of value intending that such use, concealment, or abandonment will deprive the other person

  permanently of its use and benefit; or (d) demands any consideration to which he is not legally

  entitled as a condition of restoring the thing of value to the other person.” See Colorado Revised

  Statutes § 18-4-401.

         25.     The Defendant has clearly used the property of the Plaintiff without authorization

  from the Plaintiff. Defendant has continued their illegal acts, further damaging Plaintiff. The use

  of the property to advertise a ponzi like scheme demonstrates intent to permanently deprive

  plaintiff of access to the property, as a reasonable person can assume that the property will be

                                                                                            5|Page
Case 1:21-cv-00928-WJM-STV Document 1 Filed 03/31/21 USDC Colorado Page 6 of 7




  worthless when Defendant and non-party Duane Chapman can’t pay their “investors” “royalities”

  any longer.


                                               COUNT III
                                             Injunctive Relief

         26.     Plaintiff hereby incorporates into Count III the facts contained in paragraphs 1-20,

  and any other facts this Court deems necessary.

         27.     Based on the facts incorporated, Plaintiff requests injunctive relief in the form of

  immediately ordering that Defendant cease and desist from using the term “Unleashed,” and “Dog

  Unleashed,” or any variations thereof which could fairly be said to fall within the terms of the

  licensing agreement.

                                             JURY REQUEST

         28.     Plaintiff asks that This case be tried to a jury of peers.

                                      REQUEST FOR RELIEF

     Plaintiffs pray judgment against the defendant as set forth:

         29.     Amount of damages to be proven at trial;

         30.     Treble damages pursuant to C.R.S. § 18-4-401

         31.     Pre and Post Judgment Interest on all damages allowed by law;

         32.     An Order enjoining Defendants from continuing to use property owned or

  controlled by Plaintiff;

         33.     For costs of suit herein;

         34.     For attorneys fees under existing law; and

         35.     For such other and further relief as the Court may deem just and proper.

         Respectfully submitted this 31st day of March 2021,



                                                                                            6|Page
Case 1:21-cv-00928-WJM-STV Document 1 Filed 03/31/21 USDC Colorado Page 7 of 7




                                         /s/ Maria-Vittoria G. Carminati
                                         Maria-Vittoria G. Carminati, CO # 30379
                                         NDH LLC
                                         1312 17th Street, Unite 2010
                                         Denver, CO 80202
                                         720.445.5655
                                         mvcarminati@ndh-law.com




                                                                         7|Page
